© Qo

United States District Court
Southern District of Texas

UNITED STATES DISTRICT COURT FOR THE FILED
SOUTHERN DISTRICT OF TEXAS
BROWNSVILLE DIVISION OCT 16 2019
UNITED STATES OF AMERICA § David J. Bradley, Clerk of Court

vs. § CRIMINAL NO. B-19-861
PEDRO RUIZ-SANTIZ §

PLEA AGREEMENT

COMES NOW the United States of America, by and through its attorneys, RYAN
K. PATRICK, United States Attorney for the Southern District of Texas, and the
undersigned Assistant United States Attorney, and the defendant, PEDRO RUIZ-
SANTIZ, and the defendant's counsel, pursuant to Rule 11(c)(1)(B) of the Federal Rules
of Criminal Procedure, and state that they have entered into an agreement, the terms and
conditions of which are as follows:

1. The defendant agrees to plead guilty to Count Three of the indictment in this
case. Count Three of the indictment which charges the defendant with False Statement
or Representation, in violation of Title 18, United States Code, §1001 . The defendant,
by entering this plea agrees that he/she is waiving any right to have the facts that the law
makes essential to the punishment either charged in the indictment, or proved to a jury
or proven beyond a reasonable doubt.

2. As part of this agreement, the United States agrees to recommend credit for

Acceptance of Responsibility, sentencing at the low end of guideline level the defendant

 

scores: dismissal of remaining counts.

 

3. The statutory maximum penalty for each violation of Title 18, United States

Code, Section 1001, is a maximum term of imprisonment of _5 years, and a fine of

Revised April, 2018
3

$250,000.00; and a period of supervised release not to exceed 3 years. The defendant
also acknowledges and understands that if (s)he should violate the conditions of any
period of supervised release which may be imposed as part of his sentence, then the
Defendant may be imprisoned for the entire term of supervised release without credit for
time already served on the term of supervised release prior to such violation. The
defendant understands that he/she cannot have the imposition or execution of the
sentence suspended, nor is he/she eligible for parole.

4. The defendant will pay to the United States District Clerk a special assessment

in the amount of one-hundred dollars ($100.00) per count of conviction, as required in

Title 18, United States Code, Section 3013(a)(2)(A). The-deferndantwil-paytothe-rited C LC

 

5. The defendant understands that under the Sentencing Guidelines, the Court is
permitted to order the defendant to pay a fine that is sufficient to reimburse the
government for the costs of any imprisonment or term of supervised release; if any is
ordered.

6. The defendant agrees that any fine or restitution imposed by the Court will be
due and payable immediately, and defendant will not attempt to avoid or delay payment.

7. Defendant agrees to make complete financial disclosure by truthfully executing
a sworn financial statement (Form OBD-500) prior to sentencing if he/she is requested to

Revised April, 2018 2
Qo

do so. In the event that the Court imposes a fine or orders the payment of restitution as
part of the Defendant's sentence, the Defendant shall make complete financial disclosure
by truthfully executing a sworn financial statement immediately following his/her
sentencing.

8. Defendant recognizes that pleading guilty may have consequences with respect
to his/her immigration status if he/she is not a citizen of the United States. Defendant
understands that if he/she is not a citizen of the United States, by pleading guilty he/she
may be removed from the United States, denied citizenship, and denied admission to the
United States in the future. Defendant also recognizes that if he/she is a naturalized
citizen, pleading guilty may result in loss of citizenship. Defendant’s attorney has advised
Defendant of the potential immigration and/or denaturalization (loss of citizenship)
consequences resulting from Defendant's plea of guilty.

9. The parties understand this agreement carries the potential for a motion for
departure under Section 5K1.1 of the Sentence Guidelines. The defendant understands
and agrees that whether such a motion is filed, will be determined solely by the United
States through the United States Attorney for the Southern District of Texas. Should the
defendant's cooperation, in the sole judgment and discretion of the United States, amount
to “substantial assistance”, the United States reserves the sole right to file a motion for
departure pursuant to Section 5K1.1 of the Sentencing Guidelines and Policy Statement.
The defendant further agrees to persist in that plea through sentencing, fully cooperate
with the United States, and not oppose the forfeiture of assets contemplated in this
agreement. The defendant understands and agrees that the United States will request
that sentencing be deferred until that cooperation is complete.

Revised April, 2018 3
 

10.

©

The defendant understands and agrees that “fully cooperate” as used

herein, includes providing all information relating to any criminal activity known to

defendant, including but not limited to the specific facts of the present offense. The

defendant understands that such information includes both state and federal offenses

arising therefrom. In that regard:

(a)

(b)

(c)

(d)

(e)

(f)

11.

Defendant agrees that this plea agreement binds only the United States
Attorney for the Southern District of Texas and defendant; it does not bind
any other United States Attorney or any other unit of the Department of
Justice;

Defendant agrees to testify truthfully as a witness before a grand jury or in
any other judicial or administrative proceeding when called upon to do so
by the United States. Defendant further agrees to waive his/her Fifth
Amendment privilege against self-incrimination for the purpose of this
agreement;

Defendant agrees to voluntarily attend any interviews and conferences as
the United States may request;

Defendant agrees to provide truthful, complete and accurate information
and testimony and understands any false statements made by the
defendant to the Grand Jury or at any court proceeding (criminal or civil), or
to a government agent or attorney can and will be prosecuted under the
appropriate perjury, false statement or obstruction statutes;

Defendant agrees to provide to the United States all documents in his/her
possession or under his/her control relating to all areas of inquiry and
investigation.

Should the recommended departure, if any, not meet the defendant's
expectations, the defendant understands he remains bound by the terms of
this agreement and cannot, for that reason alone, withdraw his/her plea.

Defendant is aware that Title 18, United States Code, § 3742, affords a

defendant the right to appeal the conviction and sentence imposed. The defendant

knowingly and voluntarily waives the right to appeal the conviction and the sentence

imposed, or the manner in which the sentence was determined. Additionally, the

Revised April, 2018 4
 

defendant is aware that Title 28, United States Code, § 2255, affords the right to contest
or “collaterally attack” a conviction or sentence after the conviction or sentence has
become final. The defendant knowingly and voluntarily waives the right to contest his/her
conviction or sentence by means of any post-conviction proceeding. If the defendant files
a notice of appeal following the imposition of sentence, the government will seek specific
performance of this provision. Nothing in the foregoing waiver of appellate and collateral
review of rights shall preclude the defendant from raising a claim of ineffective assistance
of counsel in an appropriate forum.

In exchange for the Agreement with the United States, Defendant waives all
defenses based on venue, speedy trial under the Constitution and Speedy Trial Act, and
the statute of limitations with respect to any prosecution that is not time barred on the
date that this Agreement is signed, in the event that (a) Defendant’s conviction is later
vacated for any reason, (b) Defendant violates any provision of this Agreement, or (c)
Defendant’s plea is later withdrawn.

12. In agreeing to these waivers, defendant is aware that a sentence has not
yet been determined by the Court. The defendant is also aware that any estimate of the
possible sentencing range under the sentencing guidelines that he/she may have
received from his/her counsel, the United States or the Probation Office, is a prediction,
not a promise, did not induce his/her guilty plea, and is not binding on the United States,
the Probation Office or the Court. The United States does not make any promise or
representation concerning what sentence the defendant will receive. Defendant further
understands and agrees that the United States Sentencing Guidelines are “effectively
advisory” to the Court. United States v. Booker, 125 S.Ct. 738 (2005). Accordingly,

Revised April, 2018 5
 

Qo

Defendant understands that, although the Court must consult the Sentencing Guidelines
and must take them into account when sentencing Defendant, the Court is not bound to
follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline
range.

13. | The Defendant understands and agrees that each and all waivers contained
in the Agreement are made in exchange for the concessions made by the United States
in paragraph 2 of this plea agreement.

14. The United States reserves the right to carry out its responsibilities under
guidelines sentencing. Specificaily, the United States reserves the right:

(a) to bring its version of the facts of this case, including its evidence file and

any investigative files, to the attention of the Probation Office in connection
with that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with defendant's
counsel and the Probation Office; and,

(d) to file a pleading relating to these issues, in accordance with U.S.S.G.
Section 6A1.2 and Title 18, U.S.C.§ 3553(a).

15. Defendant is aware that the sentence will be imposed after consideration of
the United States Sentencing Guidelines and Policy Statements, which are only advisory,
as well as the provisions of Title 18, U.S.C. § 3553(a). Defendant nonetheless
acknowledges and agrees that the Court has authority to impose any sentence up to and
including the statutory maximum set for the offense(s) to which Defendant pleads guilty,
and that the sentence to be imposed is within the sole discretion of the sentencing judge
after the Court has consulted the applicable Sentencing Guidelines. Defendant
understands and agrees the parties’ positions regarding the application of the Sentencing

Revised April, 2018 6
Oo

Guidelines do not bind the Court and that the sentence imposed is within the discretion
of the sentencing judge. If the Court should impose any sentence up to the maximum
established by statute, or should the Court order any or all of the sentences imposed to
run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and
will remain bound to fulfill all of the obligations under this plea agreement.

16. Defendant understands that by entering into this agreement, he/she
surrenders certain rights as provided in this plea agreement. Defendant understands that
the rights of a defendant include the following:

(a) If defendant persisted in a plea of not guilty to the charges, defendant would
have the right to a speedy jury trial with the assistance of counsel. The trial
may be conducted by a judge sitting without a jury if the defendant, the
United States, and the court all agree.

(b) At a trial, the United States would be required to present witnesses and
other evidence against the defendant. Defendant would have the
opportunity to confront those witnesses and his/her attorney would be
allowed to cross-examine them. In turn, the defendant could, but would not
be required to present witnesses and other evidence on his/her own behalf.
If the witnesses for defendant would not appear voluntarily, he/she could
require their attendance through the subpoena power of the court.

(c) Ata trial, defendant could rely on a privilege against self-incrimination and
decline to testify, and no inference of guilt could be drawn from such refusal
to testify. However, if the defendant desired to do so, he/she could testify
on his/her own behalf.

17. If defendant should fail in any way to fulfill completely all of the obligations
under this plea agreement, the United States will be released from its obligations under
the plea agreement, and the defendant’s plea and sentence will stand. If at any time
defendant retains, conceals or disposes of assets in violation of this plea agreement, or
if defendant knowingly withholds evidence or is otherwise not completely truthful with the

United States, then may move the Court to set aside the guilty plea and reinstate

Revised April, 2018 7
© Qo

prosecution. Any information and documents that have been disclosed by defendant,
whether prior to or subsequent to this plea agreement, and all leads derived therefrom,
will be used against defendant in any prosecution.

18. This written plea agreement, consisting of nine pages, including the
attached certifications of defendant and his/her attorney, constitutes the complete plea
agreement between the United States, defendant and his/her counsel. No promises or
representations have been made by the United States except as set forth in writing in this
plea agreement. Defendant acknowledges that no threats have been made against
him/her and that he/she is pleading guilty freely and voluntarily because he/she is guilty.

19. Any modification of this plea agreement must be in writing and signed by all

parties.

 

Defendant

   

APPROVED:

 

 

Revised April, 2018 8
CERTIFICATION BY THE DEFENDANT

 

| have consulted with my counsel and fully understand all my rights with respect to
the charge(s) pending against me. Further, | have consulted with my attorney and fully
understand my rights with respect to the provisions of the Sentencing Guidelines and
Policy Statements which may apply in my case. | have read this plea agreement and
carefully reviewed every part of it with my attorney. | understand this agreement and |

voluntarily agree to it.

x
Defendant Date

CERTIFICATION BY ATTORNEY

 

| have fully explained to the defendant, his rights with respect to the pending
indictment/information. Further, | have reviewed the provisions of the Sentencing
Guidelines and Policy Statements and | have fully explained to the defendant the
provisions of those Guidelines which may apply in this case. | have carefully reviewed
every part of this plea agreement with the defendant. To my knowledge, the defendant's

decision to/enter into this agreement is an informed and voluntary one.

lof/7

nsel A Date

   
 

 

Revised April, 2018 9
© Qo

PLEA PACKET MEMO
ASSIGNED AUSA: DAVID A. LINDENMUTH
DEFENDANT: PEDRO RUIZ-SANTIZ
CASE #: B-19-861

Recommendation in exchange for Defendant's Plea to the COUNT THREE and WAIVER
OF APPEAL RIGHTS as outlined in the plea agreement: credit for Acceptance of
Responsibility, sentencing at the low end of the advisory quideline level the
defendant scores, and dismissal of remaining counts.

FACT SUMMARY SHEET

On September 17, 2019, the Defendant; PEDRO RUIZ-SANTIZ, attempted to
enter the United States from Mexico through the pedestrian lane at the Brownville and
Matamoros International Port of Entry in Brownsville, Cameron County, Texas. Sanitz
was accompanied by minor child, later identified as F.J.D. whom he claimed to be his
son. Santiz presented a Mexican birth certificate on behalf of the child. SANTIZ requested
asylum for himself and the child. Customs and Border Protection agents determined that
the child was not the son of SANTIZ and that the child is not a citizen of the United States.
The child was determined to be a citizen and national of Mexico with no legal status to
enter or to remain in the United States. SANTIZ admitted that the documents he used to
try to enter or remain in the United States with the child, were fraudulent and F.J.D. was
not his son. SANTIZ stated that he was attempting to transport the child from Mexico to
North Carolina.

The Defendant admits that he knowingly made a materially false, fictitious, and fraudulent
statement and representation to Customs and Border Protection Officer Jenny Padilla in
a matter within the jurisdiction of the executive branch of the Government of the United
States, that is, the Customs and Border Protection, by stating that he is the father of F.J.D.
while attempting to assert an asylum claim. The statement and representation was false
because, as defendant then knew, he is not the father of F.J.D. .

| agree the above factual summary accurately represents my involvement in the
crime to which | am pleading guilty and that the proposed plea agreement accurately and

 

 

Defendant

 
